McCLELLAN, J.
— The appellant complains of his conviction in the circuit court of a violation of a town ordinance, to which, at his instance, the proceedings was removed from the mayor’s court. The circuit court had jurisdiction of the subject-matter and of the person. The judgment, while not in all things regular or formal, is not void. It adjudges appellant’s guilt, ang. fixes the amount of the fine for his misdemeanor, following the verdict of the jury in the premises, within the penalty of the ordinance adopted and approved June 19, 1908. So far as we are advised, the Municipal Code (Acts 1907, p. 790 et seq.) was not in force in the town of Clayton at the time this ordinance was adopted. It is hot insisted here that this ordinance is inconsistent with any provision of the Municipal Code. “The change of a city charter does not affect existing ordinances in harmony with new provisions.” — 1 Dillon, Munic. Corp. p. 141.
The bill of exceptions does not purport to contain all of the evidence adduced on the trial. Hence, with a view to supporting the judgment below, we must presume, as is always done, that there was evidence before *352•tbe court and jury warranting tbe adjudication made, and tbe affirmative charge given to that end. Tbe contention of counsel that tbe use in tbe bill of tbe word “then” is tbe equivalent of an affirmative recital that tbe evidence set out was all tbe evidence adduced cannot be approved. Reference to the standard lexicons shows that “then” does not always imply consecutiveness. Some of its meanings are afterwards; later"; at another time. — Lewis Land & Lumber Co. v. Interstate Company, 163 Ala. 502, 50 South. 1036.
Tbe judgment must be affirmed.
Affirmed.
Dowdell, O. J., and Simpson and M a veiled, JJ., concur.